DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  On line 13, claim 1 recites “portion” which will be interpreted as “part”, otherwise there is a lack of antecedence.  Appropriate correction is required.
Claim 14 recites on lines 4-5, “the second part is flash”; it will be interpreted that applicant meant to recite “is flush”. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9-10 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawahigashi (Japanese Pub. No. 2009/244668, English machine translation attached).
Regarding Claim 1, Kawahigashi  discloses, at least in figures 8 and 9: a display apparatus  (100, Pg. 4, last paragraph, fig. 1) comprising: a housing  (200; pg. 4, last paragraph, fig.1) a display panel  (300; pg. 4, last paragraph, fig.8) a diffusion plate  (313, pg. 5, last paragraph, fig.8) arranged at a region defined by the housing (200) and 
 wherein the housing (200) comprises a first part (220, pg. 4, last paragraph, fig.8) having an aperture being closed by the display panel (300)(see fig. 8) and a second part  (210, pg. 4, last paragraph, fig.1) having an inner surface facing the second surface, the second part (210) being made of a resin (abstract) , and the light source portion (311) being arranged at the inner surface of the second portion (part)(see figures), and wherein an outermost shell of the display apparatus (100) is formed by the housing (200) and the display panel (300)(see fig. 1), wherein the second part (210) comprises a main body (over which the light sources are mounted), and a frame body (sides, fig. 1) surrounding the main body, the main body having a rectangular-plate shape (see fig.1), and wherein the frame body comprises two first frame members (the long sides in fig.1)  and two second frame members (top and bottom in fig.1), the two first frame members (the long sides in fig.1) extending along a longitudinal direction of the main body and the two second frame members (top and bottom in fig.1) extending along a short direction of the main body (see fig. 1).  
Regarding Claim 2, Kawahigashi discloses, at least in figure 6,  wherein a plurality of fins (211D, pg. 8, last paragraph) is provided in an outer surface of the main body, the plurality of fins (211D) being oriented in a vertical direction at the time of use of the display apparatus (100).  
Regarding Claim 3, Kawahigashi discloses, at least in figure 11, wherein one of the first part (220) and the second part (210) has a first long hole and the other of the first part (220) and the second part (210, 212 is the long side of 210 shown in fig.1) has a first screw hole, and Page 3 of 8Attorney Docket No.: US78203 wherein a tip of a first screw (600, pg. 9, halfway down) inserted into the first long hole (in 210, see fig. 11) is screwed into the first screw hole (in 220, see fig. 11) to connect the first part (220) and the second part (210).  
Regarding Claim 4, Kawahigashi discloses, at least in figure 11, wherein the second part (210) comprises a main body (the bottom in figure 1) comprising the inner surface and a frame body (the 210 sides) surrounding a peripheral edge of the main body, wherein one of the main body and the frame body (the sides 212 have holes as shown in figure 11 and more than one as disclosed on page 9, about half way down) has a second long hole (holes) and the other of the main body and the frame body has a second screw hole, and wherein a tip of a second screw inserted into the second long hole is screwed into the second screw hole to connect the main body and the frame body (there are at least two screws 600).  
Regarding Claim 5, Kawahigashi discloses, at least in figure 1, further comprising a reinforcing member (214, hollow ribs, pg. 5, half way down. Also, pg. 6, improves rigidity) attached to the inner surface of the second part (210).  
Regarding Claim 9, Kawahigashi discloses in figure 1, wherein the light source portion (311) is fixed to the inner surface of the second part (210).  
Regarding Claim 10, Kawahigashi discloses in figure 1: wherein the two first frame members (the long sides in fig.1 of 210) each have a plurality of fins (211D) on an outer surface of the two first frame members (the main body attached to the sides of 
Regarding Claim 13, Kawahigashi discloses in figure 8: wherein the main body does not have hollow ribs between an inner surface, which faces the diffusion plate (313), of the main body facing an outer surface, which is a surface opposite to the inner surface of the main body, of the main body.  
The outer surface of the main body is flat (no ribs).
Regarding Claim 14, Kawahigashi discloses in figure 8: wherein the reinforcing member (214) comprises a rectangular-shaped flat plate portion (see fig. 2) and folded portions provided along a pair of long sides of the flat plate portion (see fig. 2), a first recessed portion for accommodating the reinforcing member is formed at the inner surface of the second part (210)(see fig.1), and the inner surface of the second part (210) is flash (flush) with an inner surface of the flat plate portion (the folds are made from extensions of 210 and thus are continuous and flush)  
-----------------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kawahigashi (668) in view of Namiki et al (Japanese Pub. No. 2006/030936, English machine translation attached) .
Regarding Claim 6, Kawahigashi fails to disclose: at least in figure 11, wherein the reinforcing member (214) has a third long hole and the second part (210) has a third screw hole, and wherein a tip of a third screw inserted into the third long hole is screwed into the third screw hole to attach the reinforcing member to the inner surface of the second part (210). (In figure 11, the hollow ribs are formed from the side walls (212) and don’t need screws to join the two).  
Namiki teaches, at least in figure 9, a similar rib configuration on the main body with holes in the body (1) and the reinforcing member (12) held together by screws (19)(pg. 5, 3rd paragraph). The ribs (12) are reflectors and allowing them to move would introduce an unevenness of illumination.
It would have been obvious to  one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide screws to fasten the ribs and the main body together firmly in the device of Kawahigashi, as taught by Namiki, to insure uniform luminosity output.
Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kawagihashi (668) in view of Hanyu (Korean Pub. No. KR 2006/0047679, English machine translation attached).
Regarding Claim 7, Kawahigashi fails to disclose: further comprising an attaching member arranged at the inner surface of the second part (210), wherein the 
Hanyu teaches in figure 2: further comprising an attaching member (12/a/b) arranged at the inner surface of the second part (210)(equivalent to the main body of Kawahigashi), wherein the light source portion (L) is fixed to the attaching member (12/a/b) to maintain a shape stability of the lamp (same paragraph).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add an attaching member to the main body of 210 of Kawahigashi, to provide additional stability to the lamp and maintain a shape stability, as taught by Hanyu. 
Regarding Claim 12,Kawahigashi fails to disclose:  wherein a gap is provided between the main body and the frame body (sides).  
Hanyu teaches in figure 1, a gap is shown between the frame body (1) and the main body (3) page 5, 2nd paragraph, about half way down, Hanyu teaches that this gap allows the inner components to move without warping.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a gap between the main body and frame body of Kawahigashi, as taught by Hanyu, to allow the inner components to move without warping.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kawagihashi (668) in view of Hanyu (679) and further in view of Namiki (936).

Regarding Claim 8, Kawahigashi fails to disclose wherein the attaching member comprises an engaging piece, the engaging piece engaging a hole wall of an engaging hole provided in the second part (210) to fix the attaching member to the second part (210).  
Hanyu teaches in figures 1-2, wherein the attaching member (12/a./b) comprises an engaging piece (13, support pin), the engaging piece (13) engaging a hole wall of an engaging hole provided in the second part (210) to fix the attaching member (12/a/b) to the second part (210)(equivalent to the main body of 210 of Kawahigashi).  
Although it is obvious that the support pin must be attached via a hole in the bottom of the main body, otherwise it would not be stable. However, Hanyu is silent about this:
Namiki teaches, at least in figure 9, (see claim 6 above) attaching a rib configuration like that of Kawahigashi to the main body (1) with fasteners (19) which would prevent the ribs, which are reflectors, from moving and producing an uneven illumination. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to attach the support pin of Hanyu to the main body of Kawahigashi, as taught by Namiki, to prevent uneven illumination.

Allowable Subject Matter
Claims 11 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


	Regarding Claim 11, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 11, and specifically comprising the limitation of “ wherein the two second frame members each have a plurality of fins on an outer surface of the two second frame members, the plurality of fins extending along a short direction of the two second frame members  over a longitudinal direction of the second frame members” including the remaining limitations.  
Regarding Claim 15, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 15, and specifically comprising the limitation of” and an end portion of the clip protrudes toward the inner surface of the second part from a rear surface, which faces the inner surface of the second part, of the flat plate portion of the reinforcing member, Page 5 of 8Attorney Docket No.: US78203 wherein the inner surface of the second part has a second recessed portion for accommodating the end portion of the clip, and wherein the second recessed portion is provided in an area, in which the flat plate portion is accommodated, of the first recessed portion” including the remaining limitations.  

Examiner Note: Hanyu (Korean Pub. No. 2006/0047679A) teaches in figure 2, a similar clip (12) to that claimed that, at the least, does not meet the above limitations.
Regarding Claim 16, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 16, and specifically comprising the limitation of “further comprising a clip for fixing the light source portion to the attaching member , wherein the light source portion comprises a light source substrate, the clip penetrates the light source substrate and the flat plate portion of the reinforcing member, and an end portion of the clip protrudes toward the inner surface of the second part from a rear surface, which faces the inner surface of the second part of the flat plate portion of the reinforcing member, wherein the inner surface of the second part has a second recessed portion for accommodating the end portion of the clip, and wherein the second recessed portion is provided in an area, in which the flat plate portion is accommodated, of the first recessed portion” including the remaining limitations.  
Examiner Note: Muruyama (Japanese Pub. No. 2007/322697) discloses a clip similar to those shown  in applicant drawings 6 and 9. However, the clip of Muruyama, at the least, does not penetrate the light source substrate (13)(6 is the main body).
	 
Regarding Claim 17, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 17, and specifically comprising the limitation of “wherein the inner surface of the second part has a third recessed portion for accommodating the tip of the screw, and wherein the third recessed portion is provided in an area, in which the flat plate portion is accommodated, of the first recessed portion” including the remaining limitations.  



CONTACT INFORMATION

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879